Paul W. Brown, J.,
concurring. The local rule at issue in the instant cause, requiring a Civil Appeal Statement, is consistent with the Appellate Rules, since it is an additional requirement that merely supplements other rules. The imposition of this requirement, however, raises an issue as to how far local courts can go in placing additional burdens upon the litigants’ attorneys. This Civil Appeal Statement contains 13 requirements, including a listing of the issues presented for *66review and the relief sought in the Court of Appeals. These requirements appear reasonable and useful to the Court of Appeals and the appellant has not demonstrated them to be otherwise.
Although the instant cause does not directly raise this issue, it is clear that at some point the value of these additional filings must be weighed against the burden they place on the litigants. The federal courts have recognized that these required local filings can be carried to impermissible extremes. McCargo v. Hedrick (C.A. 4, 1976), 545 F. 2d 393. Local courts can not be given carte blanche authority to enact layers of additional rules imposing greater and greater requirements simply as they see fit.4
In this cause, however, appellants have not met the burden of demonstrating an invalidity in this rule of that nature.

 In addition to reviewing the utility of such a rule as compared to the burden it places upon litigants, the appropriateness of the sanction for a failure to comply must be scrutinized. The need for an efficient judiciary must be weighed against the sound public policy of deciding cases on their merits. Reizakis v. Loy (C.A. 4, 1974), 490 F. 2d 1132, 1135; Ag Rancho Equipment Co. v. Massey-Ferguson, Inc. (1979), 123 Ariz. 122, 123-24, 598 P. 2d 100.